Citation Nr: 0020573	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-38 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for major depression. 

2.  Entitlement to an initial rating in excess of 10 percent 
for low back disability for the period from May 18, 1995 to 
October 31, 1995.

3.  Entitlement to an initial rating in excess of 20 percent 
for low back disability for the period from November 1, 1995, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was the subject of a Board remand dated in 
September 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's low back disability was manifested by mild 
to moderate limitation of motion, normal deep tendon 
reflexes, lumbar pain, positive straight leg raising tests, 
and generally moderate symptomatology subject to recurring 
attack prior to January 1, 1998.

3.  From January 1998 forward, the veteran's low back 
disability was manifested by severe limitation of motion, 
asymmetrical ankle jerks, limitation of functional impairment 
and inability to perform occupations which require physical 
activity, and generally symptomatology characteristic of 
severe disability.
 
4.  The veteran's major depression has resulted in a 
demonstrated inability to obtain or maintain employment.  


CONCLUSIONS OF LAW

1.  For the period from May 18, 1995, to December 31, 1997, 
the criteria for a 20 percent disability rating for low back 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

2.  From January 1, 1998, the criteria for a 40 percent 
disability rating for low back disability are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

3.  The criteria for a 100 percent disability rating for 
major depression are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran seeks higher initial ratings for service-
connected major depression and low back disability.  His low 
back disability as rated as 10 percent disabling for the 
period from May 1995 to October 1995, and 20 percent 
disabling for the period from November 1995 forward.  His 
major depression is rated as 30 percent disabling from May 
1995 forward.  

Service medical records include an April 1995 separation 
examination report stating that the veteran complained of a 
low back injury and of sciatic pain down his left side. 

May 1995 VA lumbosacral spine X-rays were normal.

During a June 1995 VA orthopedic examination the veteran 
complained of dull aching pain that would frequently become 
sharp with radiation down the lateral aspect of his left leg, 
rendering it numb.  The examination revealed a normal gait 
and heel and toe walk.  Lumbar tenderness to palpation was 
noted but no muscle spasm was appreciated.  The straight leg 
raising was positive at 30 degrees left and 35 degrees right.  
The deep tendon reflexes were within normal limits.  Flexion 
was to 65 degrees, extension was to 25, lateral flexion was 
to 25 degrees each and lateral rotation was to 35 degrees for 
each side.  The examiner noted grimaces on motion.  The 
diagnosis was chronic lumbosacral strain.  

An August 1995 VA psychiatric consultation report states that 
the veteran complained of insomnia secondary to nightmares of 
wanting to shoot the people who had mistreated him during 
service.  His energy level was decreased, and he had motor 
agitation, memory difficulties and suicidal ideation.  Upon 
examination, his judgment was within normal limits, his 
affect was slightly blunted but depressed, and he denied 
suicidal or homicidal ideation and hallucinations.  The 
assessment was major depression growing out of chronic pain 
syndrome and mistreatment during service.  The examiner found 
that the veteran met the criteria for major depression 
without melancholia or psychosis.  

An August 1995 VA electromyogram (EMG) report notes increased 
insertional activity consistent with acute left S1 
radiculopathy.  November 1, 1995, VA X-rays revealed mild to 
moderate disc space narrowing at L5-S1.  The radiologist's 
impression was degenerative disc disease at L5-S1.  A 
November 1, 1995, VA magnetic resonance imaging spectroscopy 
(MRI) revealed a small protrusion of disc material at L5-S1 
on the left and a suggestion of mild to moderate posterior 
and left lateral protrusions of the disc.  The impression was 
mild to moderate central and left-sided protrusion of the L5-
S1 disc. 

A November 1995 MRI revealed central and left sided 
protrusion of the L5-S1 disc of a mild to moderate degree.

An August 1996 hospital discharge summary from the St. John's 
Regional Medical Center (St. John's) states that the veteran 
had been admitted for extreme depression and thoughts of 
suicide.  His affect improved during the hospitalization and 
he was released with a diagnosis of major recurrent 
depression.  Global Assessment of Functioning Scale (GAF) was 
evaluated as 50.  

During the veteran's personal hearing in September 1996, he 
testified that his pain had increased since the November 1995 
tests.  He stated that he had muscle spasms and weakness in 
his legs and could not use stairs or do any kind of walking.  
He added that when the muscles in his back got tense he had 
sharp pain and the pain that would shoot down his leg would 
get even worse.  He said he was taking 800 milligrams of 
Motrin three times a day, and that he had tried a pill for 
spasms but it did not help much.  He described a bad reaction 
to a steroid injection.  He said he was not using a back 
brace.  He said he could no longer bend over to put on his 
shoes and socks, and that his left leg would slip off of the 
clutch when he drove.  He said he worked as a security guard 
from November 1995 to July 1996, but quit because he could 
not work as many hours as the firm wanted him to.  He said a 
neurologist had told him that the only thing he could do was 
swim an hour or two a day.  He testified that his legs had 
marks from atrophy and were so weak that he felt like he 
would fall, and that he had fallen while using stairs.  

Regarding his depression, he testified that the only contact 
he had was with his family.  He said he took Zoloft for 
depression, Trimipramine to sleep and Xanax for panic 
attacks.  He testified that he had panic attacks all the 
time.  He said had been hospitalized and was released to an 
outpatient therapy group that met five times a week, and that 
he would have been kept at the hospital if not for the 
outpatient plan.

The veteran's father testified that the veteran had back and 
leg pain when he came home from the service.  He said that 
the veteran could not stand up for long, and had to rest four 
times during the six-hour drive to the hearing.  

VA records of treatment in October 1996 show that on 
objective examination the veteran was calm and clear with no 
depression or psychosis.  The diagnosis was panic disorder / 
depression.  VA records of treatment in January 1997 show the 
veteran continued to be seen for major depression, and was 
taking multiple psychiatric medications for this disability.

VA records of treatment in December 1997 reflect objective 
findings of negative straight leg raises, power 5/5, reflexes 
present and no sensory loss.  The diagnoses were chronic low 
back pain and depression.

VA records of treatment in January 1998 reflect that the 
veteran reported increasing problems due to his back 
condition, such as pain, limitation in ability to move, and 
having to spend at least two days in bed per week.  The 
diagnosis was depression due to back condition.

A February 1998 VA orthopedic examination report states that 
the veteran's flexion, extension, left lateral flexion, and 
left and right lateral rotation were to 10 degrees and that 
his right lateral flexion was to 15 degrees.  All motion was 
with pain.  The diagnosis was degenerative disc disease at 
L5-S1 with protrusion with left S1 radiculopathy.

During a February 1998 VA psychiatric examination, the 
veteran complained of depression, anxiety and panic attacks.  
He complained that psychiatric problems (panic attacks) had 
interfered with attempts at schooling through vocational 
rehabilitation.  On examination he was oriented to time, 
place and person.  His affect was flattened;  his judgment 
and insight were fair.  He was uneasy with strangers.  He 
complained of sleep difficulty due to his back pain and the 
dreams of hurting those who had maltreated him in service.  
He denied crying spells or suicidal ideations, 
hallucinations, delusions or paranoia.  The diagnoses were 
major depression and generalized anxiety with panic attacks.  
The GAF was 55 to 60.  The examiner felt that the veteran had 
marked incapacity.  He wrote that hopefully the veteran would 
be able to return to school and eventually to return to work 
as he responded to treatment for depression and anxiety. 

A March 1998 VA MRI revealed mild bulging annulus at L5-S1 
without deformity of the ventral thecal sac.  No appreciable 
change was seen since the November 1, 1995 study.  

During a March 1998 VA neurological examination, the veteran 
complained of constant pain that would exacerbate and 
improve.  He said that anything could exacerbate it.  He 
described radicular pain down the back of his left leg to his 
foot as well as numbness in the back of his leg and 
dysesthetic sensations in his left foot.  On examination his 
left calf muscle appeared somewhat smaller than his right.  
His gait was antalgic with limping on his left leg.  He 
complained of severe pain on ankle dorsiflexion and plantar 
flexion resistance.  The left ankle jerk was 3+ without 
evidence of clonus, the right was 4+.  Dysesthesia to pins 
and needles was noted in the distribution of the L5 and S1 
left dermatones.  Paraspinal tenderness was present 
bilaterally.  Straight leg raising was positive for pain at 
45 degrees left.  

The impression was lumbar radiculopathy with radicular pain, 
sensory dysesthesias and possible muscle weakness associated 
with the MRI evidence of a small herniated disc.  The 
examiner noted that pain due to flare-ups would significantly 
limit the veteran's functional ability and would, with 
frequent activity-related exacerbations, preclude the veteran 
from any employment requiring physical activity.  The 
examiner noted that the objective evidence of neuropathy or 
radiculopathy consisted of dysesthetic sensations in L5 and 
S1 and a left ankle jerk that was slightly less active than 
the right.  

An April 1998 VA X-ray of the veteran's lumbar spine revealed 
narrowing of the disc space between L5-S1 representing 
degenerative disc disease.

An August 1998 private examination report from David J. 
Fontaine, D. O., states that the veteran's depression was 
quite apparent during the examination.  He felt very hopeless 
and helpless and felt that the system was not working for 
him.  There was no evidence of a cognitive deficit, 
hallucinations or delusions.  No suicidality or homicidality 
was apparent, but there was a helplessness, hopelessness, and 
an anxiety that was quite apparent.  The impression was major 
depression, severe recurrent dysthymia.  The GAF was 40.  An 
increase in the veteran's Xanax was recommended to treat his 
anxiety.  Dr. Fontaine opined that the veteran was unable to 
work at the time of the examination.

A September 1998 VA treatment note reveals that the veteran 
sought to have his Xanax prescription increased because of 
his inability to tolerate anxiety/panic.  The veteran felt he 
was unable to work more than part time due to problems with 
panic and anxiety.  The physician instructed him to start 
taking Xanax twice rather than once a day.  In January 1999 
he reported that he had benefited from his current 
medications.  The diagnosis was depression and the GAF was 
60.  February 1998 treatment records reflect that the veteran 
was seen for physical illness, and that a  VA physician 
provided an excuse note for the veteran's employer.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Low Back Disability

The veteran appeals the rating of his low back disability as 
10 percent disabling for the period from May 1995 to October 
1995, and 20 percent disabling for the period from November 
1995 forward.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1999).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

IN VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, the diagnostic code for 
limitation of motion of the lumbar spine, because to do so 
would constitute evaluation of an identical manifestation of 
the same disability under two different diagnoses.  The 
General Counsel asserted that in keeping with 38 C.F.R. 
§ 4.7, the disability may be rated under the diagnostic code 
which produces the higher rating, if that diagnostic code 
better reflects the extent of the veteran's disability.  

The Board finds that Diagnostic Code 5293 is the proper 
diagnostic code for rating the veteran's low back disability, 
as the nature and extent of his disability has been shown by 
MRI and physical examination to be best characterized by disc 
disease and radiculopathy (as opposed to lumbosacral strain 
or limitation of motion of the lumbar spine).  The veteran's 
low back disability should not in addition be rated under 
other diagnostic codes which take into consideration 
limitation of motion of the lumbar spine. VAOPGCPREC 36-97;  
38 C.F.R. § 4.14. 

From May 18, 1995, to December 31, 1997

In June 1995 the veteran's range of motion was limited to 65 
degrees of flexion, 25 degrees of extension and 25 degrees of 
lateral flexion and 35 degrees of lateral rotation.  He had 
positive straight leg raising at 30 degrees left.  No muscle 
spasms was appreciated.  Deep tendon reflexes were normal.  
X-rays taken that May had been normal.  That August an EMG 
report indicated acute left S1 radiculopathy.  The X-rays and 
the MRI performed on November 1, 1995 revealed that there was 
mild to moderate disc space narrowing and mild to moderate 
posterior and left lateral protrusions of disc material at 
L5-S1.  The veteran testified that he had muscle spasms and 
weakness in his legs and that he had sharp pain down his leg, 
though the June 1995 VA examination revealed no muscle spasms 
and repeated treatment and examination were silent for muscle 
spasms thereafter.  The veteran indicated he could not even 
bend down to put on his shoes and socks.  However, during 
this period there was no objective medical evidence of severe 
limitation of motion of the lumbar spine, or any other 
manifestation of severe intervertebral disc syndrome with 
recurring attacks and intermittent relief, as necessary for a 
rating of 40 percent or higher under Diagnostic Code 5293.  
Instead, the objective evidence shows the veteran's low back 
disability, to include limitation of motion, pain, and the 
extent of the disc disease, to have been  moderate for the 
period from May 18, 1995 to December 31, 1997.  Records of 
treatment in December 1997 reflect objective findings of 
negative straight leg raises, power 5/5, reflexes present and 
no sensory loss.  The diagnoses were chronic low back pain 
and depression.  Accordingly, the Board finds that a 20 
percent rating, for moderate disability under Diagnostic Code 
5293, is warranted for this period.

As noted above, the Board has considered the application of 
Diagnostic Codes 5292 and 5295 and finds that Diagnostic Code 
5293 was more reflective of the veteran's symptoms.  In any 
event, with only moderate limitation of motion during this 
period and no demonstrated muscle spasm or other symptoms of 
severe lumbosacral strain, no more than a 20 percent rating 
would be warranted under these alternative diagnostic codes.    

From January 1998

The veteran's February 1998 and March 1998 VA examinations 
appear to mark a significant increase in his level of low 
back disability, especially as contrasted with December 1997 
VA treatment records.  The veteran's February 1998 VA 
orthopedic examination revealed severely limited range of 
motion of the lumbar spine, as evidenced by flexion and 
extension of only 10 degrees.  In March 1998 he complained of 
constant pain and the examiner found lumbar radiculopathy 
with radicular pain and sensory dysesthesias.  The examiner 
specifically pointed out that there was objective medical 
evidence of pain since the veteran had asymmetrical ankle 
jerks and dysesthesias in the L5 and S1 dermatone 
distributions.  The examiner also noted that pain due to 
flare-ups and exacerbations from frequent activity would 
occur, precluding the veteran from any employment requiring 
physical activity and significantly limiting functional 
ability.  

X-ray and MRI evidence demonstrates degenerative disc 
disease.  The most recent VA examinations revealed severely 
limited range of motion of the lumbar spine.  The most recent 
VA examinations specifically establish the presence of 
neurological findings appropriate to the site of the diseased 
disc and resultant limitation of motion, pain, and flare-ups 
sufficient to limit functional ability and preclude 
employment requiring physical activity.  This the Board finds 
to be a severe condition, thus warranting a 40 percent 
rating.  Because treatment records dated in January 1998 
reflect complaints of worsening of the condition which appear 
to correspond to the objective findings in February 1998 and 
March 1998, the Board finds that the 40 percent rating should 
be effective January 1, 1998.

The next higher rating of 60 percent for a pronounced 
condition is not warranted because the treatment records and 
VA examination records reflect that the condition not 
commensurate with symptoms such as demonstrable muscle spasm 
or absent ankle jerk.  For example, the March 1998 VA 
examiner found only a mild asymmetry in the ankle jerk (as 
opposed to absence of an ankle jerk) with the left being 
slightly less than the right;  and numerous VA treatment and 
examination records reflecting repeated evaluation of the 
veteran's low back disability include no observation of 
muscle spasm.   Thus, the next higher rating of 60 percent is 
not warranted under Diagnostic Code 5293 in the present case 
- the veteran's low back disability is best characterized as 
severe rather than pronounced.

Depression

During the pendency of the veteran's claim, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  The Court of 
Appeals for Veterans Claims (Court) has held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 

However, the Court has additionally held that the effective 
date rule, 38 U.S.C.A. § 5110(g), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997);  see also, McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  See also, VAOPGCPREC 3-2000.

Thus, for the period prior to November 7, 1996, the veteran's 
major depression must be rated under the older criteria, 
regardless of whether the new criteria are more favorable to 
his claim;  while, for the period from November 7, 1996, 
forward, the veteran's claim should be rated pursuant to the 
set of criteria which is more favorable to his claim.

Prior to November 7, 1996, a 30 percent rating for major 
depression was warranted in cases where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  A 50 percent rating 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned for 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  A 100 percent rating was 
assigned for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  38 C.F.R. § 
4.132, Diagnostic Code 9405 (prior to November 7, 1996).

Under the revised regulations, major depression is rated 
under Diagnostic Code 9434, which currently provides for a 30 
percent evaluation for assignment for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is for assignment under the new 
regulations when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9434.

The medical evidence of record includes records of 
substantial psychiatric problems after discharge from service 
in 1995, suicidal ideation or a suicide attempt in 1996, 
continuous problems with major depression since that time, 
and indications that the veteran could not work by a private 
physician in August 1998 and a VA examiner in February 1998 
(though both the VA examiner and the private examiner held 
out hope the veteran's condition would improve with 
treatment), with GAF generally between 40 and 60.  The record 
shows that attempts at employment-related activities such as 
education, vocational rehabilitation, or finding or 
maintaining jobs, have been unsuccessful and hindered by 
psychiatric symptoms.  The veteran's multiple psychiatric 
medications have also caused problems with side-effects such 
as drowsiness.  The employment he has obtained for limited 
periods of time appears to be of a variety not likely to 
provide sustenance, such as insecure, part-time work in 
telemarketing or as a security guard.  Overall, the medical 
diagnoses, opinions, and histories show that the veteran has 
tried to find and maintain employment but has been unable to 
maintain employment due to service-connected psychiatric 
disability.  Under the old rating criteria, which are clearly 
equally or more favorable than the new rating criteria in the 
present case, a veteran who is demonstrably unable to obtain 
or retain employment due to service-connected major 
depression is entitled to a 100 percent rating.  See 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1995);  Johnson v. 
Brown, 7 Vet. App. 95 (1994).  Accordingly, the Board finds 
that the veteran should be rated as 100 percent disabled for 
major depression for entire pendency of the veteran's appeal, 
Karnas, with the caveat that the medical evidence shows 
potential for improvement over time, and that recent 
treatment records appear to reflect improvement with 
adjustments to medication and an attempt at sustained 
employment.



ORDER

Entitlement to a rating of 20 percent for low back disability 
for the period from May 18, 1995, to October 31, 1995, is 
granted, subject to the provisions governing the payment of 
monetary benefits.

Entitlement to a rating in excess of 20 percent for low back 
disability for the period from November 1, 1995, to December 
31, 1997, is denied.

Entitlement to a rating of 40 percent for low back disability 
for the period from January 1, 1998, is granted, subject to 
the provisions governing the payment of monetary benefits.

Entitlement to a rating of 100 percent for major depression 
is granted, subject to the provisions governing the payment 
of monetary benefits.






		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

